1.




       OFFXCE     OF

THE ATTORNEY       GENERAL
      AUSTIN.   TEXAS
                                                     R-323




Hon. Geo. W. Cox, M. D,
State Health Officer
Texas State Board of Health
Austin 2, Texas           Opinion No, V-187
                             Re:   Exempt ion of electric
                                   dishwashers and glass-
                                   washers from the temp-
                                   erature and holding pro-
                                   visions of law regulat-
                                   ing sterilization    of,
                                   dishes, etc. Sect. 2,
Dear Sir:                          Art. 700b, V.P.C.

             Your lette?  of March 31, 1947, requests an
opinion   from this office   on the following question:
             'QIhether or not such establishments     as cafes,
     restaurants,     drug stores    soda water fountains,
     etc.,    are exempt from ali the Cequlrements of
     Article     700-A, Section 2, of the Penal. Code in
     view of the provisions,contalned       in Article   700-A,
     Section 2, Paragraph 2, which reads as follows:
     FProvided that the provisions       of this Section
     shall not apply to such establishments        as des-
     cribed herein that use electrically        operated
     dishwashing and glasswashing machines, that ac-
     complish these purposes mechanically*.         We spe-
     cifically     request that we be advised.as    to
     whether or not such establishments       are exempt
     from the temperature and holding requirements
     of Section 2, Article      700-A?*'
          The law referred to in your letter  was amended
in 1939 by H. B. No. 9Q3 Acte of the 46th Legislature
and now appeara as Article  700b of Vernon's Penal Code,
Section 2 of said Article  raads as follows:
           "No person, firm, corporation,    or association.
     operating;managing,    or conductingany    hotel,   cafe,
     restaurant,   dining car, drug store,   soda water
     fountain,   meat market, bakery, or confectionery,
Hon. Gee. !i?, CQX, Me a.,   Page 2, V-187


     liquor dispensary or any other establQshment whqre
     food or drink of any kind is served or permitted
     to be served to, the public , shall furnish to any
     person any dish;reccptacle!       or utensil used in
     eating, drinking,    or conveying food if such dish,
     receptacle,   or ut,ansil has not been washed after
     each service u&d.& clean to the sight and touch
     in warm ‘dater containing     soap er alkali     cleanser,
     After cleaning,   alL glasses,    dishes,    sliverware,
     and other receptacles    and utensils     shall be
     placed in wire cages and immersed in a still
     bath of clear water heated to a minimum temp-
     erature of 17Q”P for at least three minutes,
     or two minutes at 180oF.       Upon,remov,al from the
     hot water, a 11 &asses,     dishes,   silverware,     and
     other receptacles    and utensils    shall be stored in
     such a manner as not to bacome contaminated.
     Provided that the State Board of Health may ap-
     prove other equally effective       methods of treat-
     ment l;:r steam or hot ,water that meet with the
     minin,um requirements for the safety of the pub-
     lic Ilealth, as prescribed     IJYthe State Board of
     Health, that are not inconsistent        with this Act,
     ;Jnen paper receptacles,    ice cream cones, or
     other single service utensils       are used for serv-
     ing food or‘drfnks,    they must be.kept in a sani-
     tary manner, protected f rom dust, file S, and
     other contamination.
           “Provided that the provisions   of this Sec-
     tion shall not apply to such tstablPshments as
     described hertin ttlet use electric&l&y   e erated
     dishwashing and gtisswashing   machines t;Rat ac-
     complish these purp~seo mechanically,k
          The Title of the Act says that Lt is “An Act
to better safeguard the health of the people of the
State of Texas by making it unlawful to serve food in-
improperly cleaned. or unsterilized dishes or utensils,
etc, + e elf
             Je are of the opinion that operators of ho*
tels,   cafes , restaurants,  and other establfshmente to
which Article    700b applies are not exempt from the re-
quirements of its provisions     merely because they use
electrically    operated dishbiashing 8nd glasswtishing
machines for cleaning dishes and glasses,        To be exempt
from the temperature and holding Fequirements of Sec-
Hon. Geo. W. Cox, M. D. - Page 3, V-W


tion 2 of said Article the statutary purpose of clcan-
ing "to the sight and Much* must have been factually
accomplished.


           Operator@ of hotear, cafer, rertaurants,
     and other establishaante     to which Article
     700b applies who USQ electrically     operated
     dishwashers and gl.asrwarhere are not exempt
     from the temperature and holding requirements
     of said Article   unlere such electrically     op-
     erated machines factually     accempl%sh the
     statutory purpose,of    cleaning *to the sight
     and touch.w
                                  Your8 very truly,
                           AT'TORNEYGENERALOFTEXAS




WPW:dr:egt:jm




                            jp,        22
                            AT=        GENERAL